Wilson v Simpson W. Realty, LLC (2020 NY Slip Op 00053)





Wilson v Simpson W. Realty, LLC


2020 NY Slip Op 00053


Decided on January 2, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 2, 2020

Richter, J.P., Gische, Mazzarelli, Gesmer, JJ.


10696N 21764/16E

[*1] Dorothea Wilson,	 Plaintiff-Respondent,
vSimpson West Realty, LLC, Defendant, The Alhambra Ballroom, Inc., Defendant-Appellant.


Cascone & Kluepfel, LLP, Garden City (Pamela Wolff Cohen of counsel), for appellant.
Arnold E. DiJoseph, P.C., New York (Arnold E. DiJoseph III of counsel), for respondent.

Order, Supreme Court, Bronx County (Laura Douglas, J.), entered December 5, 2018, which granted the motion of defendant The Alhambra Ballroom, Inc. to compel plaintiff to comply with certain discovery demands concerning medical and employment records to the extent of directing plaintiff to provide authorizations with respect to her 2008 and 2017 knee replacements, unanimously affirmed, without costs.
The court providently exercised its discretion by denying defendant's motion to compel production of plaintiff's entire employment file for a three-year period prior to her accident. Discovery of plaintiff's entire employment file would have been overly broad and was not material or necessary to her claims that she had a traumatic brain injury, where she testified that she was informed by her employer that she was not improperly performing her work duties as a result of her accident (see Almonte v Mancuso, 132 AD3d 529 [1st Dept 2015]). To the extent that plaintiff claimed that as a result of the accident she had impaired instability and balance, disclosure of records regarding her two knee replacements was appropriate, as they are sufficiently related to that claim (see Allen v Crowell-Collier Publ. Co., 21 NY3d 403, 406-407 [1968]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 2, 2020
CLERK